Exhibit 12 TENNESSEE GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS,EXCEPT FOR RATIO) FOR THE YEARS ENDED DECEMBER 31, 2009 2008 2007 2006 2005 Earnings Income before income taxes $ 206 $ 182 $ 244 $ 202 $ 130 Income from equity investee $ (11 ) $ (13 ) $ (13 ) $ (15 ) $ (14 ) Pre-tax income before income from equity investee $ 195 $ 169 $ 231 $ 187 $ 116 Fixed charges 161 141 139 137 135 Distributed income of equity investee 13 16 27 17 64 Allowance for fund used during construction (3 ) (3 ) (6 ) (5 ) (2 ) Totals earnings available for fixed charges $ 366 $ 323 $ 391 $ 336 $ 313 Fixed charges Interest and debt cost $ 160 $ 140 $ 138 $ 136 $ 134 Interest component of rent 1 1 1 1 1 Total fixed charges $ 161 $ 141 $ 139 $ 137 $ 135 Ratio of earnings to fixed charges 2.3 2.3 2.8 2.5 2.3 For purpose of computing these ratios, earnings mens pre-tax income before: - income form equity investee, adjusted to reflect actual distribution from equity investment; and - fixed chages; less - allowance for fund used during construction Fixed charges means the sum of the following: - interest costs, not including interest on tax liabilities which is included in income tax expense on our income statement; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor.
